United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 20-7083                                               September Term, 2021
                                                                    1:18-cv-00140-TJK
                                                     Filed On: October 19, 2021
Constante P. Barot and Dolores Barot,

            Appellants

      v.

Aldon Management,

            Appellee


      BEFORE:       Katsas and Walker, Circuit Judges, and Ginsburg, Senior Circuit
                    Judge.




   UNDER SEAL JUDGMENT
  NOT AVAILABLE TO PUBLIC